Citation Nr: 1534712	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-29 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the additional disability of gynecomastia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to February 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


REMAND

A longitudinal review of the record revealed that the Veteran filed a claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 in October 2010 for additional disability of gynecomastia due to VA treatment from 2001 to 2007 at the VA Medical Center (VAMC) in St. Louis, Missouri.  

The Veteran has asserted that he developed gynecomastia after taking Spironolactone, a medication first prescribed by a VA treatment provider in December 2001.  He contends that he was not informed of the serious side effects, including gynecomastia, before taking the prescribed medication.  

Evidence of record further indicates that the Veteran filed an administrative tort claim under the Federal Tort Claims Act regarding gynecomastia in February 2012.  The claim was denied by VA Office of the Regional Counsel.  In a February 2012 written statement, the Veteran indicated that mutual culpability had been found between himself and VA and that he did not receive a settlement.  In September 2012, the Veteran contacted the VA Regional Counsel requesting reconsideration.  

In an April 2013 letter, VA Office of the General Counsel detailed that the matter was currently in the process of reconsideration but that the Veteran was free to file a lawsuit in Federal district court.  In a November 2013 statement, the Veteran's representative requested that VA obtain records related to the Veteran's administrative tort claim regarding gynecomastia due to VA medical treatment, as it was probative to the matter on appeal.

In November 2014, the Board remanded this matter for additional development, including contacting the VA Office of the General Counsel and VA Regional Counsel to obtain all records related to the Veteran's administrative tort claim regarding gynecomastia due to VA medical treatment.

In correspondence dated in January 2015, the VA Office of the General Counsel indicated that the materials sought related to the Veteran's administrative tort claim would not be provided, as the records were either privileged attorney work product or records that could be obtained from other sources.  It included a copy of an August 2009 memorandum that concluded that materials in VA Regional Counsel and VA Office of the General Counsel files prepared for handling tort claims, either administratively or in litigation, would not be provided to the Appeals Management Center (AMC) in light of the privileged nature of the information.

In April 2015, the AMC contacted the Veteran, informing him that the VA Office of the General Counsel and VA Regional Counsel had indicated that materials sought were either privileged attorney work product or records that could be obtained from other sources.  The AMC then requested that if these records were in the Veteran's possession, he should send them to the AMC.  The Veteran's representative informed the AMC that month that records related to the administrative tort claim regarding gynecomastia due to VA medical treatment from the VA Office of the General Counsel and VA Regional Counsel had been provided.  However, in contrast to his statement in April 2015, in a July 2015 Informal Hearing Presentation, the Veteran's representative again asserted that the Veteran would continue to compel legal authorities presiding over his claim to obtain these records from the VA Office of the General Counsel due to their probative value and direct relationship to his current appeal.

Based on the foregoing, the Board has determined that additional actions must be taken by the RO try to obtain any available records related to his administrative tort or Federal Torts Claim Act claim or lawsuit filed by the Veteran, to include any medical records and medical opinions, court documents, and/or settlement agreements regarding gynecomastia due to VA medical treatment.  As notified by the VA Office of the General Counsel, these were records that could be obtained from other sources.  

The Board is also cognizant that the Veteran has indicated that records related to his administrative tort claim from the VA Office of the General Counsel and VA Regional Counsel had been provided.  However, evidence of record showed that the Veteran expressed confusion on multiple occasions when discussing his administrative tort claim.  Thus, the RO must specifically request that the Veteran provide any copies he has of the original denial of his administrative tort claim by the VA Regional Counsel and of the reconsideration of his administrative tort claim by the VA Office of the General Counsel.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The RO must specifically request that the Veteran provide any copies he has of the original denial of his administrative tort claim by the VA Regional Counsel and of the reconsideration of his administrative tort claim by the VA Office of the General Counsel and any medical records and medical opinions, court documents, and/or settlement agreements regarding gynecomastia due to VA medical treatment.  The RO must notify the Veteran that it is his responsibility to cooperate in the development of the claim, and that the consequences for failure to cooperate may include denial of the claim.  38 C.F.R. § 3.158 (2014).  

Regardless of the Veteran's response, the RO must make arrangements to obtain any available records related to any Federal Tort Claim Act claim or lawsuit filed by the Veteran, to include any medical records and medical opinions, court documents, and/or settlement agreements regarding gynecomastia due to VA medical treatment from sources other than the VA Regional Counsel and VA Office of the General Counsel.  Any relevant additional evidence that is not protected by privilege must be associated with the record.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim, taking into consideration all relevant evidence associated with the evidence of record since the May 2015 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

